PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pan et al. 
Application No. 17/064,934
Filed: October 7, 2020
For: METHOD AND APPARATUS FOR RELEASING SIDELINK RADIO BEARER IN A WIRELESS COMMUNICATION SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 1, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, November 29, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on March 1, 2022. A Notice of Abandonment was mailed June 28, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of an amendment; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2472 for appropriate action in the normal course of business on the reply received August 1, 2022.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the pre-examination processing or status of the application should be directed to the Office of Patent Application Processing.


	
/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions